Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-15-00560-CV

                                          Jermar FLUCKERS,
                                               Appellant

                                               v.
                                            SILVER
                                  SILVER RIDGE APARTMENTS,
                                            Appellee

                      From the County Court at Law No. 2, Bexar County, Texas
                                  Trial Court No. 2015CV03295
                               Honorable Jason Wolff, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: November 25, 2015

DISMISSED

           Because Appellant Jermar D. Fluckers failed to pay the filing fee in this appeal, on October

7, 2015, we ordered appellant within ten days to either (1) pay the applicable filing fee or (2)

provide written proof to this court that he is excused by statute or these rules from paying the filing

fee. See TEX. R. APP. P. 20.1 (providing that party who qualifies as indigent under Rule 20 may

proceed without advance payment of costs). We warned that if appellant failed to respond within

the time provided, this appeal would be dismissed. See TEX. R. APP. P. 42.3(c).
                                                                                     04-15-00560-CV


       Appellant, however, failed to pay the filing fee or provide written proof that he is excused

from paying the filing fee by the date ordered. We, therefore, dismiss this appeal. See id.


                                                  PER CURIAM




                                                -2-